Filed 7/18/22 In re R.H. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re R.H., a Person Coming Under
 the Juvenile Court Law.
                                                                 D080345
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY, et al.,                                                 (Super. Ct. No. J520945)

           Respondents,

           v.

 R.H., a Minor, etc.,

           Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Browder A. Willis III, Judge. Reversed in part and remanded.
         Tracy M. De Soto, under appointment by the Court of Appeal, for Minor
and Appellant.
         Marissa Coffey, under appointment by the Court of Appeal, for
Respondent S.M.
         Terence M. Chucas for Respondent B.H.
      Lonnie J. Eldridge, County Counsel, Claudia G. Silva, Acting County
Counsel, Caitlin E. Rae, Chief Deputy County Counsel, and Lisa M.
Maldonado, Deputy County Counsel, for Respondent San Diego County
Health and Human Services Agency.
                                INTRODUCTION
      B.H. (Father) told his 4-year-old daughter’s nanny that the child’s
mother and her boyfriend were living in his walls, and he pointed a gun at
the wall but restrained himself from shooting. When the police responded,
Father told them the child’s mother had broken into the house and replaced
his daughter with a “ ‘look alike.’ ” During this delusion, Father struck the
child in the face. The police placed Father on a 72-hour psychiatric hold and
took the child into protective custody. The juvenile court found a clear
pattern of Father suffering similar psychotic episodes, “going . . . as far back
as 2017,” the child was physically abused during such an episode, and that
concerns of Father’s mental health were “certainly” sufficient to lead the
court to believe it “plays into the current risk . . . that could lead to future
harm [to R.H.] that requires monitoring by th[e] court.”
      Yet after making these findings, the court dismissed count 2 of the
petition, which alleged the child came within the jurisdiction of the juvenile
court because she has suffered, or there is a substantial risk she will suffer,
serious physical harm due to Father’s inability to provide regular care for the
child because of his mental illness, pursuant to Welfare and Institutions

Code1 section 300, subdivision (b)(1). The court found “by clear and
convincing evidence” that R.H. was physically abused, as alleged in count 1



1     All further unspecified statutory references are to the Welfare and
Institutions Code.

                                         2
pursuant to section 300, subdivision (a), and took jurisdiction on that count
only. It then admittedly went “out on a limb” and returned R.H. to Father’s
care and ordered him to later submit to an independent psychological
evaluation, among other conditions.
      On appeal, R.H. contends the juvenile court erred by dismissing count 2
and returning her to Father’s care. The San Diego Health and Human
Services Agency (Agency) and R.H.’s mother, S.M. (Mother), join in R.H.’s
appeal.
      We conclude the court erred by dismissing count 2, on two independent
grounds: First, the court erroneously required proof of the jurisdictional
findings by clear and convincing evidence, rather than by a preponderance of
the evidence. Second, even if we were to assume the court applied the correct
burden of proof when it dismissed count 2, we conclude the court’s own
factual findings compelled it to find R.H. came within its jurisdiction under
section 300, subdivision (b)(1), as a matter of law. We acknowledge the court
did take jurisdiction over R.H. pursuant to section 300, subdivision (a). Still,
the court’s refusal to also find jurisdiction under section 300, subdivision
(b)(1), was a critical error. The uncontroverted evidence established that
Father’s mental illness is the true protective issue that required dependency
jurisdiction to monitor for R.H.’s safety. We will reverse the court’s
jurisdictional order and remand with instructions for it to reinstate count 2
and to enter a new order finding jurisdiction pursuant to both section 300,
subdivision (a) and subdivision (b)(1).
      We are, however, constrained by the statutory presumption against
removal, under section 361, subdivision (c), and the governing deferential
standard of review. Consequently, we affirm the court’s dispositional order
placing R.H. with Father. But, on remand, the court should consider whether


                                          3
the measures it put in place remain adequate to protect R.H. in light of its
erroneous dismissal of count 2, and any additional information obtained
during the pendency of this appeal.
                 FACTUAL AND PROCEDURAL HISTORY
                                       I.

               The Events Underlying the Dependency Petition 2
      In January 2022, Angel had been R.H.’s nanny for about a month and a
half. R.H., who was four years old, lived alone with Father; they had not
lived in San Diego for long. On Monday, January 10, Angel noticed that
Father was behaving strangely. That day, Angel went to pick up R.H. and
Father at a park. Father would not let Angel get out of the car. He looked
around until “it was safe for him to talk” and then told Angel “he didn’t want
them to hear him.” By “them,” Father meant R.H.’s mother, her boyfriend,
and the grandmother. He told Angel the grandmother was “in town” and
“that [wa]s how the mother and her boyfriend knew where they were.”
(Mother was living in Oregon at the time.)
      Angel had seen Father talk of Mother and her boyfriend living “in the
walls.” One time, Father “was yelling in his room telling them to get out.”
He “made [Angel] sit in the room listening to them talk in the walls.” He had
also accused Angel of “working for” Mother. Father “constantly” told Angel


2     We derive the facts from the Agency’s investigation and interviews of
witnesses set forth in the Agency’s reports, which were admitted into
evidence without objection at the contested jurisdiction and disposition
hearing in April 2022. These included the detention report filed January 18,
2022, the jurisdiction and disposition report filed February 8, 2022, various
addenda reports, and their attachments. We do not consider the attachments
to the addendum report filed April 18, 2022 (“ ‘Additional Information: Police
Reports from Oregon’ ”), which the court excluded based on Father’s objection
at the hearing.

                                       4
that R.H. had also seen Mother, and that R.H. “yelled at her.” He told Angel
“to go ask [R.H.]” and, when she did, R.H. initially told Angel she had not
seen Mother. Angel later asked the child again and this time, R.H. said she
had seen Mother “in the closet.”
      R.H. never told Angel she was scared of Father, but “it was obvious” to
Angel the child was scared. Sometimes R.H. would “drop and roll up in[to] a
ball” when Father appeared. She was “terrified” to be left alone in a room,
and would “scream” when that occurred. Angel had not seen Father hit R.H.
but had seen him “yank [R.H.] around,” that is, “grab her by the arm and pull
her,” and she had seen bruises on R.H.’s arm. Angel believed Father was
using methamphetamines. Her own father had abused methamphetamines,
and she knew “how people act and what their habits are” when they were
abusing methamphetamines. Angel had also seen Father smoke marijuana
in front of R.H.
      Angel last saw R.H. on Tuesday, January 11, 2022, wearing a pink
dress. On Thursday, January 13, Father called Angel “freaking out.” He,
again, told Angel that Mother and her boyfriend were living in his walls.
Father said he aimed his gun and the “infra-red light” at the wall, “but
restrained himself from shooting at the wall.” He told Angel “the judge would
be proud of him for showing such restraint.” That worried Angel because, she

thought, “what if [R.H.] were to get shot.”3 So Angel asked Father how R.H.
was doing. Father responded by sending Angel “a random selfie” of himself
and R.H. The selfie showed R.H. wearing the same pink dress Angel had left
her in on Tuesday.


3     Angel had not seen Father with any guns and did not know if he owned
any. Mother told the Agency that Father does own guns in Oregon, but she
does not know if he had any guns in San Diego.

                                       5
       On January 13, 2022, at approximately 3:20 a.m., San Diego Police
Officers Roy and Oberndorfer responded to Father’s home to investigate a
report of domestic violence. When Father opened the door, the officers saw
the home “in disarray.” “[B]elongings [had been] thrown throughout the
living room” and the patio door had been left open. R.H. “was running
throughout the home” in “an unkempt appearance.”
       R.H. told Officer Roy that one of Father’s friends had come over, but
she did not say who. The child told the officer “she had felt very afraid and
was crying, so her dad struck her across the face.” R.H. denied “previous
physical abuse” and the officers noted “[t]here were no visible injuries” on
her.
       Father told the officers “he believed that his daughter’s mother had
broken into his home and was hiding upstairs.” “[T]his woman took his
daughter . . . and replaced her with a ‘look alike.’ ” He had heard “a large
explosion and people screaming” around 11:00 p.m. the night before. He
“believed that his daughter was one of the people screaming for help, but said
that he was lying next to [R.H.] at the time of the . . . explosion which is why
he believed [she] was not his real daughter.” Father told the officers he
struck R.H. in the face because “she was being too loud,” but “he knew it
wasn’t his daughter because ‘she doesn’t cry like that.’ ” The officers noted
Father “could not maintain an accurate story line throughout his statement”
and they “redirected [him] numerous times.” Father even “accused Officer
Roy approximately three times of being involved with the people who
replaced his daughter.”
       The officers determined that, “due to [Father’s] delusions which
ultimately led him to slap [R.H.] in the face,” they needed to place Father on




                                        6
a 5150 hold.4 So he was taken to the hospital for further evaluation and
treatment. Because the officers were unable to locate family members who
could take custody of R.H., she was taken to Rady’s Children’s Hospital and
then to Polinsky Children’s Center.
      An Agency social worker, Vanessa Chavez, spoke with R.H. at Polinsky
Children’s Center on January 13, 2022. Chavez did not see any marks or
bruises on the child. R.H. said the police came to her home and that her
father was in the hospital, but did not respond when Chavez asked her why
or what happened. R.H. told Chavez, “ ‘My dad hit my cheek,’ ” and that it
hurt a lot. She told Chavez she was scared and that “her dad scares her a
lot.” She did not answer, though, when Chavez asked her what Father does
to scare her. As Chavez was leaving, R.H. began to cry and said that she
wanted to go home to her “ ‘owner.’ ” When Chavez asked who that was, R.H.
did not answer, but stomped her foot and said, again, “ ‘I want to go home to
my owner.’ ” Chavez asked again who that was but R.H. continued
screaming, “ ‘my owner.’ ”
      Chavez spoke with Mother. Mother said that she had left Father in
2019, and he has “full custody” of R.H. Mother, who was living in Oregon,
had not spoken to Father and was not aware of the recent incident. When
Chavez reviewed the allegations with her, Mother said, “this has happened
before” and explained that Father “stomped on her face and she went to the
hospital.” Mother was referring to a domestic violence incident that occurred



4      Section 5150 authorizes certain designated personnel to take a person
who is a danger to himself or to others “as a result of a mental health
disorder” into custody for “up to 72 hours for assessment, evaluation, and
crisis intervention, or placement for evaluation and treatment in a facility
designated by the county.” (§ 5150, subd. (a).)

                                      7
between her and Father in San Diego when R.H. was two years old. Chavez
obtained the police report regarding this incident, which revealed the
following facts:
      On May 2, 2019, Mother called the police “screaming” for help but the
call was disconnected. When officers arrived at the home shortly after
midnight, they found Father shirtless and “covered in blood.” He “appeared
very agitated, had his eyes wide open, and was rambling incoherently stating
that people were out to get him.” He had a scratch mark on his right
shoulder and the left side of his face. At first, Father told the officers Mother
walked away and came back “a different person” and “he believed she was an
impersonator.” So he “ ‘detained’ ” Mother by holding her down to the ground
by her hands and “put his knee on her chin, telling her she could not leave.”

After he was advised of his Miranda5 rights, Father told the officers that his
private investigator in Oregon had told him “there are two women that are
twins who are posing as [his] girlfriend.” He told Mother not to leave the
room and asked her if she was “a pedophile.” Mother “then came at [him]
and started to kick and scratch [him].” He looked down and “saw her nose
was bleeding from [him] holding her down.”
      The officers found Mother with a bloody nose and a cut under her left
eye. She told the police that she asked Father to give her R.H., who was
crying, and Father said, “ ‘No, I’m scared of you two.’ ” At some point,
“everything started escalating.” Father scared Mother so she tried to call 911
but he “ripped” the phone from her hands and she fell to the floor. He then
“squeeze[d her] neck” with one hand and “strangled” her. She started to kick
and scratch at him to stop him. Father stopped because he saw R.H. But as



5     Miranda v. Arizona (1966) 384 U.S. 436.

                                        8
he was getting off Mother, Father kicked her on the left side of her face with
his foot. While speaking to the officers, Mother coughed up blood and
complained of being dizzy and nauseated. Paramedics took her, along with
R.H., to the emergency room due to her injuries but she later refused medical
treatment and was discharged. The officers obtained an emergency
protective order against Father for Mother and R.H. Father was arrested,
although no charges were ever filed.
      Mother told Chavez that Father had always thought she was living in
the walls. She provided Chavez with screenshots of numerous text messages

from Father “stating that she is living in his walls.”6 In one series of text
messages to Mother, Father said: “You had better get here NOW! [¶] Not
joking or I will go right through the WALL. [¶] I promise you that! [¶] The
door is unlocked. Or you can just go t[h]rough the wall like normal.” In
another series, he texted: “Am I still waiting! [¶] Say something. [¶] I hear
ya. Now get the FUCK in here!” In another exchange, Mother sent Father a
picture of herself and wrote, “I’m home in my bed.” Father responded: “GOD
DAMN Lies! Get your ass in HERE!” In another series, Father texted: “Get
your ass over here or I go through the wall after [R.H.] wakes up. [¶] I will

get my pickmatic[7] out of the garage. [¶] I don’t have much time before she
wakes up. [¶] Just giving you an opportunity. [¶] Fucken FUCK yourself if


6     The screenshots were attached to the Agency’s jurisdiction and
disposition report filed February 8, 2022, which, as we have noted, was
admitted into evidence without objection at the contested jurisdiction and
disposition hearing. The text messages are not dated, and it is not readily
apparent whether they are from a single day or whether they are in the order
in which they were sent and/or received. We quote the relevant text
messages in the order they appear in the attachment.

7     A pickmatic is a garden tool with a pickaxe, or similar tool, on one end.

                                        9
you really did FUCKEN FUCK on my couch in MY condo. [¶] I promise you
it WILL be a death sentence. [¶] If I don’t get some sort of real reply . . .”
                                        II.
                      Prior Dependency History in Oregon
      The Agency determined the family had a child welfare services history
in several states, and the parents “have a history of fleeing across state lines
(including California, Washington, and Oregon) to avoid Child Welfare
Services.” The Oregon Department of Human Services (Oregon DHS) had
received a number of child welfare referrals regarding R.H. and had filed one
dependency petition on R.H.’s behalf.
      Relevant here, Oregon DHS received two referrals in late November
2017, when R.H. was approximately nine months old. The first reporter said
Father was “ ‘doing too many drugs,’ ” was “ ‘delusional’ ” and had been
“talking about the people he believes are living in his walls in the house.”
This had “been an ongoing issue for the past six months or so” and the family
was now staying in a hotel “because of the people living in the walls.” The
second reporter stated they “received third party information” that Father
was unable to care for “his infant child.” Father was “on drugs,” “extremely
paranoid,” “strung out,” and “ha[d] weapons.” Father believed people lived in
his walls, and the family periodically moved out of the home because of his
“paranoia of people in the walls.” The reporter was concerned because
Mother had outstanding warrants and Father would not be able to
adequately care for R.H. if Mother were arrested. Oregon DHS closed both
referrals as “[u]nfounded” and/or “[u]nable to [l]ocate.”
      On May 3, 2019, Oregon DHS received a referral of “[n]eglect” and
“[t]hreat of [h]arm” to R.H. by Father and “[n]eglect” by Mother, based on the
May 2, 2019 incident of domestic violence in San Diego. Oregon DHS


                                        10
determined the allegations were “[f]ounded,” and subsequently filed a
dependency petition against Father on behalf of R.H.
      Based on the case notes from the Oregon dependency case, Father “was
diagnosed with ‘Paranoid Personality Disorder.’ ” The diagnosis was
characterized as a “brief psychosis th[at] lasts [minutes] to hours as a
response to stress, a high need to be in control, and a high need of self-
sufficiency and autonomy.” It was also documented that Father caused
several incidents at the Oregon DHS office that required staff intervention to
“ ‘de-escalate,’ ” including Father “ ‘yelling, cursing, shoving open the office
doors, commanding attention by a loud scary laugh’ ” and engaging in
“ ‘unpredictable’ ” behavior with negative comments toward staff. Once, the
agency had to “lock down the office for safety” because of Father’s behavior.
The case notes also stated that Father “self-reported” he had been under the
influence of methamphetamines during the domestic violence incident on
May 2, 2019.
      This court does not have the full records from the Oregon dependency

case, but based on the “Judgment of Dismissal,”8 the Oregon court took
jurisdiction over R.H. based on Father’s own admission to the petition,
specifically to the allegation that: “ ‘The father has psychological needs that



8     The Judgment of Dismissal resulted from Father’s motion to dismiss
dependency jurisdiction, which the Oregon court granted in December 2020,
approximately 19 months after it took jurisdiction. At the contested
jurisdiction and disposition hearing, at Father’s request, the juvenile court
took judicial notice of a copy of the Judgment of Dismissal, effective
December 1, 2020 from Hood River County Circuit Court of the State of
Oregon. Father has requested we take judicial notice of the Judgment of
Dismissal. We now grant that unopposed request. (See Evid. Code, § 452,
subd. (d).) Our summary of the Oregon dependency case is based, in part, on
the Judgment of Dismissal.

                                        11
may include addiction, domestic violence, and mental health problems, that
without assessment and treatment, interfere with his ability to safely parent
the child.’ ”
      The Oregon court found nothing in its record that suggested Father had
used illegal drugs since May 2019 or that his use of legal drugs, such as
marijuana, posed a threat of harm to R.H. The court found the domestic
violence incident in May 2019 had occurred, but “[t]here was contradictory
information” which suggested “it may have been self-defense, [or] it may have
been predicated by a psychotic episode.”
      The court turned to whether Father had mental health problems that
currently affect his ability to safely parent R.H. It noted there was evidence
to suggest R.H. “may have been traumatized by the first twenty-six (26)
months of her life that she spent being raised by Father,” including that R.H.
had “frequent night terrors, unusual trouble with diaper changes, unusual
behavior in the bath such as being panicky, especially during hair washing,
and negative reactions to visits with Father.” However, the court noted
expert testimony had suggested “it may be impossible to determine” whether
R.H.’s trauma was the result of living with Father or being removed from
Father, and there was evidence that supported the latter, including “video
evidence submitted by Father which shows a little girl apparently excited to
see her dad.”
      The court confirmed “Father has been diagnosed with paranoid
personality disorder” but noted the diagnosing doctor had testified his
paranoia was “not directed at everybody in the world.” Instead, Father’s
paranoia was directed “more specifically to Mother, her associates, and DHS.”
The court observed that Father’s relationship with DHS was “the worst” it
has seen. But it found the relationship “ha[d] not been marred by violence,


                                      12
and generally, it’s not been marred by threats,” with the exception of a text
message Father sent to Mother “which referenced his murdering [a
caseworker]” that was then forwarded to the same caseworker. The court
accepted as “plausible” Father’s explanation that his use of “the word

‘murdering’ was metaphorical.”9
      The Oregon court acknowledged “Father has had occasional psychotic
episodes in his life,” including an episode in December 2017 when Father
believed there were people in the walls and another where Father ripped
open a mattress to see “what was vibrating inside.” But it found “[t]he
psychotic episodes appear to be highly infrequent,” as Father had not had an
episode in the past 19 months since he assaulted Mother in May 2019. The
court noted Father had engaged in therapy throughout the case, and that his
therapist reported Father had become “better at decreasing his reactivity”
and “more circumspect in his engagement with Mother.”
      Notably, the court found “Father’s paranoid personality disorder is
apparent in Father’s emotional regulation” and “Father’s [in]ability to
regulate his emotions could have a negative impact on [R.H.] and is an issue
that remains.” But, although Father posed some risk of harm to R.H., the
court concluded on the facts before it that it was not so serious in its “ ‘type,
degree, and duration’ ” as to require Oregon to continue jurisdiction.


9     During the Agency’s investigation, Chavez interviewed Father’s
cousin’s wife, B.S., who had placement of R.H. during the Oregon dependency
case. B.S. told Chavez that Father threatened to have the caseworker killed.
The caseworker received a text from Father during a court hearing that said
“he was going to have her murder[ed] in her home while she was sleeping”
and “the caseworker left the courtroom crying.” B.S. also told Chavez that
Father had tried to intimidate her as well, and had a history of using
methamphetamines and cocaine but she did not know about his current use
as they were not in contact.

                                        13
      In July 2021, approximately eight months after the Judgment of
Dismissal, Oregon DHS received another referral concerning Father and R.H.
The reporter heard R.H. saying, “ ‘daddy don’t hit me like that, daddy it hurts
when you hit me like that.’ ” No injuries to R.H. were reported. Although it
concluded the incident did not warrant child welfare involvement, Oregon
DHS documented the information “as a concern” because it described
“conditions and circumstances that could pose a risk to a child.”
                                       III.
                  The Current Dependency Case in California
A.    The Petition
      On January 14, 2022, the Agency filed a dependency petition on behalf
of R.H., asserting two counts on which the court should take jurisdiction over
the child. In count 1, the Agency alleged Father physically abused R.H. on or
about January 12, 2022 when he struck her in the face, pursuant to section
300, subdivision (a). It was also alleged Father had been observed “to grab
the child by the arms and pull her” and he has been violent with Mother in
the presence of the child as recently as May 2019. In count 2, the Agency
alleged Father failed to adequately protect or care for R.H. due to his mental

illness, pursuant to section 300, subdivision (b)(1).10
B.    The Initial Detention Period
      At the detention hearing in January 2022, the juvenile court found the
Agency made a prima facie showing on the petition, detained R.H. in out-of-


10    As to Mother, the Agency alleged in count 2 that she “has been unable
to supervise and protect the child from the father,” and that Mother “has a
history of substance abuse and has been involved with child welfare services
in another state for the child’s half-siblings.” Mother does not dispute she
has an extensive history of methamphetamine abuse. The juvenile court
denied Mother’s request that R.H. be placed with her, based primarily on her

                                       14
home care, ordered reunification services and liberal supervised visitation for
Father, and granted the Agency discretion to lift supervision. Pending the
contested jurisdiction and disposition hearing in April 2022, the Agency
continued to investigate and offer services to Father.
       1.    R.H.’s Additional Disclosures of Father’s Physical Abuse
       R.H. made additional statements to several different individuals
disclosing that Father hit her. On the way to a visit with Father in early
February 2022, R.H. told an Agency intern “she loves her dad” and was
excited to see him. She then said, “ ‘But my dad hits me. He hits me so hard
so many times.’ ” The intern asked R.H. how that made her feel, and she
said, “ ‘Sad but he hugs me after and I love hugs, which makes me feel
better.’ ”
       A few days later, R.H. made a similar statement to Chavez on the way
to the home of her caregiver, Jennifer. Chavez asked R.H. if Father ever
smoked anything and R.H. said that he did. Chavez asked R.H. if Father
ever did “funny or weird things” when he smoked. R.H. said yes, but then
said, “ ‘never mind it’s a secret.’ ” R.H. told Chavez she could not tell Chavez
because “it was a big secret.” When Chavez told R.H. that she could tell her
the secret if she wanted to, R.H. said that Father hits her on her face and
that made her “scared” and “sad.” R.H. then told Chavez, “ ‘You can’t tell my
secret.’ ”
       Chavez saw R.H. again in March 2022 at Jennifer’s home. Chavez
asked R.H. if she remembered what she had said “about her big secret.” R.H.



history of substance abuse. Mother joins R.H.’s appeal but does not dispute
the court’s denial of her own request for placement or raise any other
additional issues. We discuss the proceedings regarding Mother only where
it is relevant to the issues raised by R.H. on appeal.

                                       15
responded, “ ‘Which one? That my dad hits me.’ ” When Chavez said yes and
asked R.H. where Father hit her, R.H. “slapped her own cheek” and said it
made her “ ‘[v]ery scared and sad.’ ” Chavez asked R.H. what her other
secrets were and R.H. said, “she could not tell.”
      R.H. also told Jennifer “she has so many secrets that she cannot tell”
and asked if Jennifer “would keep her safe.” One day, Jennifer was using a
neck massager and R.H. asked what it was. Jennifer explained that it was
something you could use “to massage yourself where it hurts.” R.H. then
grabbed the massager and placed it on her cheek. When Jennifer asked why
she put it on her cheek, R.H. said that “her dad hits her on her cheek and
pinches her.”
      R.H. also disclosed that Father hit her during an assessment with a

CASS11 clinician. The clinician did not probe further because she “did not
want to push” R.H., but R.H. did ask the clinician if she “was going to keep
her safe and not hurt her.”
      Both Jennifer and a prior temporary caregiver reported that R.H.
would wake up several times throughout the night screaming, and would also
scream and cry if left alone in a room. R.H. did not disclose any reason for
her fear or nightmares, but she told Jennifer that a monster comes at 3:00 in
the morning. When Chavez asked R.H. why she was having nightmares,
R.H. said she has nightmares of “monsters killing her.” Chavez did a “safety




11    CASS (Comprehensive Assessment and Stabilization Services) is a
county program that provides treatment and stabilization services for
children in out-of-home placement.

                                       16
house”12 activity with R.H. in April 2022. R.H. said her and Father would
live in the house together. Chavez asked who R.H. did not want in the house
and R.H. said that she did not want a monster or “ ‘EXE.’ ” Chavez asked
what “ ‘EXE’ ” was and R.H. did not answer.
      2.    Father’s Statements to the Agency and Participation in Services
      The Agency was initially unable to reach Father to discuss the
allegations and to safety plan for R.H. Chavez first met with Father,
accompanied by two attorneys, in late January 2022.
      Father denied he hit R.H. He told Chavez that on January 13, 2022
they were trying to go to bed and R.H. “was being extra loud.” He said he
does not remember hitting R.H., but he was walking towards the front door
and R.H. was very close to him, so “he must have hit her when he opened the
door.” Father said his friend “Laura” was in the home that night. When
Chavez asked for Laura’s contact information, Father’s attorney said he
would talk to Laura first and would provide the information to Chavez. It
does not appear that Father ever provided the Agency with any information
on Laura.
      Father denied having any prior mental health diagnosis. Chavez asked
Father to sign a release for his records from the hospital following the 5150
psychiatric hold but he declined. Father’s attorney said they intended to
retrieve the records and would let the Agency know once they had reviewed
the records. But the Agency never received any information from Father
regarding his hospitalization. The Agency later attempted to schedule a
psychological evaluation for Father in late March 2022, but Father’s attorney


12    A “safety house” activity is a tool to help children describe, by drawing,
what their home and family life needs to look like in order for them to feel
safe.

                                       17
said Father would not participate in a psychological evaluation before the
contested jurisdiction hearing.
      Father also denied any substance use, but said he did smoke marijuana
to help him with his digestion and asthma. The Agency scheduled Father for
a hair follicle drug test in February 2022. But his attorney informed the
Agency that Father would not submit to a hair follicle drug test.
      The Agency referred Father to a child abuse therapist for a
psychological evaluation and individual therapy, but after Father had a
negative interaction with staff from the therapist’s office, Father declined to
participate in the child abuse classes. The Agency also provided referrals to a
substance abuse specialist and parenting classes. Father participated in a
screening call with the substance abuse specialist, but there is no indication
he engaged in any services for substance use or abuse. Father did complete
all 12 sessions of the parenting class.
      3.    Father’s Visitation with R.H.
      Father was ordered to have liberal but supervised visitation with R.H.
Jennifer, who was Father’s friend, agreed to supervise their visits, but soon
reported the visits were not going well because Father had difficulty
respecting boundaries.
      Jennifer agreed to accompany Father on an overnight trip with R.H. to
Disneyland for R.H.’s birthday in early March 2022. While there, Father
locked himself in his hotel room with R.H. for several hours and would not
open the door. Chavez later asked R.H. if she remembered being alone in the
hotel room with Father at Disneyland and she shook her head yes. When
Chavez asked R.H. what they did in the room, R.H. shrugged her shoulders
and did not respond. A second incident occurred a couple of weeks later.
Father attended some medical appointments for R.H. with Jennifer. After


                                          18
the appointments, Father and Jennifer took R.H. to a children’s clothing
store. R.H. “had a fit” in the store and Father grabbed her by the arm and
took her out of the store as she was crying. Later, R.H. told Jennifer that
Father had pinched her side and showed her a red mark. Jennifer took a
picture of the red mark and sent it to Chavez. Around the same time, the
Agency learned that Father attended a field trip at R.H.’s school without
permission or supervision.
      Jennifer told the Agency that she and Father are “good friends” but she
was no longer comfortable supervising his visits. In late March 2022, the
Agency informed Father that all visits would need to be supervised by the
Agency at the visitation center.
C.    Agency’s Conclusion and Recommendations
      In its jurisdiction and disposition report, the Agency concluded that
“[F]ather has a history of presenting as paranoid and delusional and
becoming violent with his family while in this state. His most recent incident
[in January 2022] demonstrate[d] that he is now involving [R.H.] in his
delusions and acting violently towards her. Given this, it is unsafe for [R.H.]
to be in the father’s care until he demonstrates that he has stabilized his
mental health. Additionally, [R.H.] has disclosed that the father has hit her
more than once and reported being scared and sad when the father hits her.
[R.H.] disclosed that when the father hits her, he hits her on the face.” In an
addendum report, the Agency stated further, that “father has not address[ed]
his mental health diagnosis and has not been honest to the Agency about his
mental health diagnosis.” The Agency was “concerned that if [R.H.] were to
return to the parent’s care that something more serious may happen.” The
Agency recommended the juvenile court take jurisdiction, place R.H. in out-
of-home care, and provide reunification services to both parents.


                                      19
                                      IV.
                 Contested Jurisdiction and Disposition Hearing
      The juvenile court held the contested jurisdiction and disposition
hearing in April 2022. The Agency moved its reports into evidence (see
footnote 2, ante) and made Chavez available for cross-examination. Father
offered a psychological evaluation report by Dr. Raymond G. Murphy and
several pictures of himself and R.H. into evidence and, as previously noted,
the Judgment of Dismissal from Oregon for judicial notice. Father and Dr.
Murphy testified.
A.    Chavez’s Testimony
      Chavez testified Father had completed parenting classes and his
participation “sounded like it was positive and he was interactive.” Father
had a two-hour visit once a week at the family visitation center, and also saw
R.H. briefly before and after school each day. The reports from two of the
visits were positive and did not show any indication from the visitation
supervisor that R.H. feared Father. The report of two other visits, however,
documented the incident in which Father locked himself and the child in the
hotel room at Disneyland and where Father separated the child from the
caregiver and pinched her during a supervised visit. Despite Father
completing parenting education, Chavez remained concerned about R.H.’s
safety in Father’s care. The child’s multiple disclosures that Father hit her
further caused Chavez to believe it would be “detrimental” to place R.H. in
Father’s care.




                                      20
B.    Father’s Testimony
      Father described his relationship with R.H. as “very close” and said
they were “like a twisted pair of wire.” During their visits, R.H. often asked
him when she would be able to go home and stay with him.
      Father denied he struck R.H. in the face on January 13, 2022, and
maintained he accidentally hit the child with the door. He explained, “I
opened the door, and she’s always like two inches away from me, and . . . I
think she was trying to race me going up the stairs and she ran by and I
opened the door and it hit her in the face pretty good.” Father said “the little
mark on her cheek matche[d] perfectly with the door on the doorknob.” He
denied telling the police that night he slapped her in the face. He denied
hearing voices in the walls or telling the police that R.H. had been replaced
with a lookalike.
      Father denied he has ever heard voices in the walls of his home. He
explained, “[w]hen the bar[r]e studio below [him] is doing their yoga workout,
it’s super loud and [he] hear[s] all kinds of stuff, but other than that, no.” He
denied ever hearing vibrations in a mattress and cutting it open; he laughed
when the Agency’s attorney asked this question. He also denied he ever
believed Mother was “actually two other women.”
      He asserted his prior diagnosis of paranoid personality disorder was
“overthrown.” He conceded that “[o]ne doctor” did reach that diagnosis, but
he “went and saw a different doctor for a long time, and [that doctor]
basically said in court already that [he is] not paranoid personality disorder
at all.” Father testified he does not believe he needs any mental health
treatment. At the time of his testimony, Father had been to one therapy
session, although he intended to go weekly.




                                       21
      Father also testified he had started random drug testing three to four
weeks before the hearing. He believed he had tested “[f]our or five times” and
submitted the first written drug test to the court (which was positive for
marijuana and otherwise negative). He testified he had not yet received the
“written” results of any other tests.
C.    Dr. Murphy’s Testimony
      Despite refusing a psychological evaluation with an Agency-approved
doctor before the contested jurisdiction hearing, Father obtained a
psychological evaluation from a private psychologist of his own choosing, Dr.
Murphy. Father interviewed with Dr. Murphy, over three FaceTime video
conferences, in February and March 2022. Dr. Murphy reviewed the
dependency petition, two of the Agency’s reports, and the police reports
regarding the May 2019 incident and January 2022 incident. He issued a
report on April 3, 2022. We summarize Dr. Murphy’s report before turning to
his testimony.
      According to the report, Father told Dr. Murphy he does not have “any
mental health history of significance” and that “he has never been diagnosed
with a mental [health] disorder.” Father denied he struck R.H. in the face.
Father told Dr. Murphy that on January 13, 2022 he and R.H. had gone to
bed earlier in the evening but he woke up and thought he heard an explosion.
He asked a friend to come over for support, the friend brought presents, and
it turned into “ ‘a Christmas night.’ ” He went to open the front door to let
fresh air in due to his asthma, R.H. “ ‘was right next to [him] and when [he]
opened the door it hit her in the face.’ ” R.H. was screaming and “ ‘it took her




                                        22
awhile to calm down.’ ” Father told Dr. Murphy he did not believe he “ ‘was
5150’ ” and that he was “ ‘delirious from not sleeping.’ ”
      Father told Dr. Murphy that he “always” used marijuana and used it
“pretty regular[ly].” He tried cocaine and hallucinogens “years ago,” but had
not used either “in years” and denied using any other drugs. Dr. Murphy
administered a substance abuse screening and found “no indication” in
Father’s scores of any potential for substance abuse problems. Dr. Murphy
concluded Father “has no history of aggressive, violent or predatory
behavior,” despite the two police reports regarding the May 2019 and
January 2022 incidents. He administered two tests to assess Father’s
potential for “aggressive function” and for “child abuse,” and found Father’s
overall scores did not indicate concerns for either.
      Dr. Murphy diagnosed Father with “Brief Psychotic Disorder” and

“Adjustment disorder of adulthood with mixed features.” 13 He concluded
Father was “a generally well[-]adjusted and resourceful 56 year old male”
with “no indicators or suggestions of a serious mental disorder.” Rather, “[h]e
currently appears to be seriously involved in separation from his daughter
affecting him as an adjustment disorder.”
      Dr. Murphy testified Father had “a brief psychotic disorder,” based on
his review of the Agency’s report of the January 13, 2022 incident. He
explained such an episode is “not usually viewed as chronic disorders, but
they can certainly recur depending on stressors and the various aspects of a
person’s environment,” including “drug use, alcohol use, things like that.”



13     Dr. Murphy noted Father presented symptoms “similar to those of a
hypnagogic state” which he explained is a psychotic episode brought on by the
state “between sleep and wakefulness.” He later testified this theory was
“only a hypothesis” and he does not know that is what happened.

                                       23
      Dr. Murphy testified methamphetamine and marijuana are
psychoactive drugs and “affect the brain in various ways and can cause
psychotic functioning.” He opined that if a person’s psychosis is caused by
methamphetamine, the psychosis “goes away” if the substance abuse stops.
On cross-examination, the Agency’s counsel asked Dr. Murphy, “Would it
have been important to know whether the father was under the influence
that night of January 13th?” Dr. Murphy responded, “I’m not sure for what
reason other than the fact that he had a psychotic episode. It would be pretty
concrete to know that he was under the influence of the drug, because that
caused the psychotic episode.”
      Dr. Murphy conceded the tests he administered to evaluate Father’s
current mental status, including his potential for aggression or violence and
child abuse, were all self-reporting and the results were driven by Father’s
answers. If Father was not honest, the tests would not be accurate. And Dr.
Murphy agreed Father “tried to present himself in the best light possible”
during their sessions.
D.    The Parties’ Arguments
      The Agency asked the court to find the petition true, asserting the
events in January 2022, leading up to Father hitting R.H., were “not an
isolated incident” and there was “a pattern of erratic thoughts and
behaviors.” The Agency also urged the court to find, by clear and convincing
evidence, that there was no safe way to keep R.H. in Father’s care “at this
time.” It specifically asked the court to order a psychological evaluation for
Father by an Agency-approved doctor, arguing that Father’s evaluation by
the doctor of his own choosing was not reliable.
      Father asked the court to dismiss the petition. Father’s counsel
conceded “[i]t [wa]s very true that some incident occurred” on January 13,


                                       24
2022 but asserted “the mental health issue of January 13 . . . no longer exists
and is not currently a concern.” Dr. Murphy had opined that Father
appeared “to presently be in good mental health,” and the Agency had

provided no evidence contrary to Dr. Murphy’s opinions.14 Counsel further
argued there was no “hardcore evidence of physical abuse,” and that R.H.’s
behavior with Father showed she did not fear him. Alternatively, counsel
asked the court to return R.H. to Father’s care with the services that were
already in place.
      R.H. joined in the Agency’s requests and arguments “in their entirety.”
R.H.’s attorney requested the court make true findings on both counts of the
petition and take jurisdiction over R.H. and, as to disposition, counsel argued
the evidence established it would be unsafe for R.H. to return to her Father’s
care until Father demonstrated he had stabilized his mental health. Counsel
asserted the “great weight of the evidence” established both Father’s physical
abuse and mental illness “are [protective issues] still presenting today.”
Responding to Father’s argument that these issues “do not exist anymore,”
counsel argued “we don’t know that they don’t exist, . . . largely because the
father has controlled the flow of information” and “has not been up front with
his history.”




14    As noted, the Agency attempted to have Father evaluated by an
Agency-appointed psychologist in March 2022 but Father declined to
participate. In an addendum report filed April 18, 2022, after reviewing Dr.
Murphy’s report, the Agency requested the court order Father to undergo a
psychological evaluation through an Agency-appointed psychologist. At the
contested hearing, Father’s counsel objected to that request (as well as the
Agency’s request he participate in a substance abuse program and the 52-
week child abuse class), asserting “there is [no] need for another
psychological evaluation.”

                                       25
E.    The Juvenile Court’s Rulings
       The juvenile court found “there were a number of previous psychotic
episodes going back or at least documented as far as back as 2017.” Next, the
court found Father’s testimony about what happened on January 13, 2022 to
be not credible. Instead, it “found the police officer’s report to be a credible
report as to the state of mind of [Father] and did not find [Father’s] denials to
be supported by the evidence.” (Italics added.) It found “it[ was] clear that
something was going on, . . . even Dr. Murphy said there was a brief psychotic
episode,” and “so there is clearly something there.” It also found the facts set
forth in the Oregon Judgment of Dismissal to be “a predicate of a pattern.”
      The court then framed the issue on count 1 as “whether [as] a result of
a psychotic break or some unregulated extreme, impulsive reaction to
stressors, whatever those stressors were on January 13th, it resulted in an
injury that classifies by law as a [section] 300(a) injury.” Based on its factual
findings, the court ruled “by clear and convincing evidence that count 1 of the
allegation ha[d] been proven” and sustained the allegations pursuant to
section 300, subdivision (a). (Italics added.) Specifically, it found true R.H.
“has suffered, or there is a substantial risk that the child will suffer, serious
physical harm inflicted nonaccidentally” by the parent. (§300, subd. (a),
italics added.)
      Turning to count 2, the court stated: “[C]learly there is a pattern of
mental health episodes, but there isn’t to this court sufficient evidence for me
to find that [R.H.] is . . . presently at risk as a result of those episodes. They
certainly [are] sporadic in nature. Whether they’re escalating or not, there
isn’t sufficient evidence, so count 2 is dismissed.” Accordingly, the court
found R.H. to come within its jurisdiction only under section 300, subdivision




                                        26
(a), “as to those injuries sustained,” and reiterated that it made a “true
finding by clear and convincing evidence” as to count 1. (Italics added.)
       Although it dismissed count 2, the court found evidence of Father’s
mental health “certainly is sufficient to lead the court to believe that that
plays into the current risk as it relates to excessive discipline or impulsive
behavior that could lead to future harm that requires monitoring by this
court.” The court stated, “I know he has these psychotic episodes,” and
rejected that another psychological evaluation would “give the court any
additional information.”
      The court also found that R.H. had made statements she had secrets,
and secrets “are indicative of fear,” but it found it is “typical that a child who
has been struck by a parent, they loathe and love in the same breath.” It
found R.H. “is fearful” of Father’s impulses, stating, “It is unusual for a child
to roll up in a ball and put a blanket over and pretend she’s a turtle or
something. . . . It’s just an indication and a red flag that there is something
that causes . . . her [to] catch her breath and wonder what [Father is] going to
do or say?”
      Regarding disposition, the court stated that “[w]hile the court is
concerned, the court believes that it would not be detrimental to place [R.H.]
back with Father” under the following conditions: (1) Father submit to a
psychological evaluation from a provider selected by the Agency; (2) Father
continue therapy until his current therapist submits an opinion to the court
that Father’s “mental health episodes or . . . possible discipline issue[s]” have
been addressed; (3) Father submit to drug testing including a hair follicle test
and ongoing random testing; and (4) Father make R.H. “available to the




                                        27
Agency on demand for physical checks of her body for bruising.”15
Explaining its reason for ordering drug testing, the court stated “there is
enough indication that the psychotic episodes may be triggered by drug
usage.”
       The court then addressed Father directly and said: “I think that the
court is going out on a limb . . . and I don’t stay on that limb for any period of
time. If the wind blows in the wrong direction, I’m jumping off of that limb
and the weight of that will fall on your shoulders.” The court told Father that
it will monitor “how [R.H.] fares under [his] roof, and anything that causes
that wind to shift, [Father] may bear the burden of that, because as we look
forward, the best indicator of patterns and behaviors and understanding is by
looking backwards.”
       Upon receiving the court’s warning, Father said: “My daughter’s a
rough and tumble kid. I’ll have to take a picture of her every morning.
[¶] . . . [¶] She always has bruises.” The court responded: “I’m not concerned
about a rough and tumble child, I’m concerned about punching and pinching
and psychotic episodes and impulsive behavior and response to external
stresses, which I believe have been well-documented.” (Italics added.) The
court again warned Father, “[Y]ou’ve been in court on more than one occasion
on similar circumstances, whether it’s Oregon or here. Where there is smoke,
there is fire.”



15    These were not conditions precedent to the Agency returning R.H. to
Father’s care. R.H. was returned to Father the same day the court ordered
her to be returned, that is April 20, 2022. In response to our request for
supplemental briefing on R.H.’s petition for writ of supersedeas, the parties
indicated Father was scheduled for a psychological evaluation with an
Agency-appointed provider on May 26, 2022. We have no information on
whether that has taken place or its results.

                                        28
      R.H. timely appealed both the juvenile court’s jurisdictional order

dismissing count 2 and its dispositional order placing her with Father.16
Both the Agency and Mother join in her appeal.
                                   DISCUSSION
                                          I.
                The Juvenile Court Erred by Dismissing Count 2
      We conclude the juvenile court erred by dismissing count 2 and reverse
the jurisdictional order on two independent grounds. First, the court
erroneously required proof of the jurisdictional findings by clear and
convincing evidence, rather than by a preponderance of the evidence. Second,
even if we were to assume the court applied the correct burden when it
dismissed count 2, the dismissal was still error because the court’s own
factual findings compelled it to find jurisdiction over R.H. pursuant to section
300, subdivision (b)(1), as a matter of law.
      Section 300 describes the various ways that a child comes within the
jurisdiction of the juvenile court. (§ 300.) Relevant here, and as alleged in
the petition, section 300, subdivision (b)(1), provides that a child “is within
the jurisdiction of the juvenile court” if: “The child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm or illness, . . .
by the inability of the parent . . . to provide regular care for the child due to
the parent’s . . . mental illness[.]” (Italics added.)
      “At the jurisdictional hearing, the court shall first consider only the
question whether the minor is a person described by Section 300.” (§ 355.)



16     R.H. also filed a writ of supersedeas asking this court to vacate or stay
the juvenile court’s order and to direct the juvenile court to return R.H. to the
care of the Agency. Although we denied the writ, we expedited the timeline
for this appeal.

                                         29
The Agency carries the burden of establishing jurisdiction and must do so by
a preponderance of the evidence. (In re Drake M. (2012) 211 Cal.App.4th 754,
768 (Drake M.) [“DCFS . . . had the burden of proving ‘jurisdictional facts by a
preponderance of the evidence[.]’ ”]; see In Re Joaquin C. (2017) 15
Cal.App.5th 537, 560−561 (Joaquin C.); In re J.K. (2009) 174 Cal.App.4th
1426, 1432 [“The court’s jurisdictional findings must be based on a
preponderance of the evidence.”]; § 355 [“Proof by a preponderance of
evidence must be adduced to support a finding that the minor is a person
described by Section 300.”].)
      Here, the juvenile court twice stated that it was making its

jurisdictional findings by clear and convincing evidence.17 A juvenile court
must make findings supporting removal of a child from a parent’s care by
clear and convincing evidence, pursuant to section 361, subdivision (c)(1), but
the court’s finding that a child falls under the jurisdiction of the juvenile
court pursuant to section 300 need only be supported by a preponderance of
the evidence. (§ 355; Joaquin C., supra, 15 Cal.App.5th at pp. 560−561; In re
J.K., supra, 174 Cal.App.4th at p. 1432; Drake M., supra, 211 Cal.App.4th at
p. 768.) Although the court’s true finding by clear and convincing evidence is
certainly sufficient to support jurisdiction on count 1 (alleging physical
abuse), the court was not required to find clear and convincing evidence to



17     We asked the parties to address the burden of proof in supplemental
briefing. We acknowledge, as Father points out, that the court explicitly
made its jurisdictional findings as to count 1 by clear and convincing evidence
and was silent as to the standard it applied in dismissing count 2. However,
it would be illogical to conclude the court applied one standard in sustaining
count 1 and another (lower) standard in dismissing count 2. We also note
that nowhere in the court’s explanation of its ruling did it reference the
preponderance of the evidence standard.

                                        30
support either count 1 or count 2 (alleging inability to protect or care due to
mental illness).
      Because the juvenile court applied the wrong legal standard in
dismissing count 2, we reverse on that ground alone. (See In re A.M. (2013)
217 Cal.App.4th 1067, 1069, 1077 [finding reversible error where “the
juvenile court applied the wrong legal standard and failed to make necessary
findings”]; In re Henry V. (2004) 119 Cal.App.4th 522, 530 [finding reversible
error where there was no indication the juvenile court “understood the
necessity of making the dispositional findings on clear and convincing
evidence”].) But even if we were to assume the court applied the correct
preponderance of the evidence standard when it dismissed count 2, we
conclude the dismissal was still error because the court’s own factual findings
compelled it to find R.H. came within the court’s jurisdiction under section
300, subdivision (b)(1), as a matter of law.
      Appellate courts typically review a juvenile court’s jurisdictional
findings for substantial evidence. (In re J.K., supra, 174 Cal.App.4th at
p. 1433; In re Yolanda L. (2017) 7 Cal.App.5th 987, 992 (Yolanda L.); In re
Sheila B. (1993) 19 Cal.App.4th 187, 199 (Sheila B.).) The substantial
evidence standard of review is a deferential standard of review. As one court
explained, “[i]t is axiomatic that an appellate court defers to the trier of fact
on such determinations, and has no power to judge the effect or value of, or to
weigh the evidence; to consider the credibility of witnesses; or to resolve
conflicts in, or make inferences or deductions from the evidence.” (Sheila B.,
at p. 199.) “ ‘Issues of fact and credibility are questions for the trial court.’ ”
(Id. at p. 200.)
      “But this test is typically implicated when a defendant contends that
the plaintiff succeeded at trial in spite of insufficient evidence.” (In re I.W.


                                         31
(2009) 180 Cal.App.4th 1517, 1528, disapproved on other grounds in

Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.)18 As the court in
In re I.W. explained, where, as here, “the trier of fact has expressly or
implicitly concluded that the party with the burden of proof did not carry the
burden and that party appeals, it is misleading to characterize the failure-of-
proof issue as whether substantial evidence supports the judgment,” because
the appellant is attacking the trial court’s finding that the appellant did not
present sufficient evidence to meet that burden. (In re I.W., at p. 1528.) In
such cases, “the question for a reviewing court becomes whether the evidence
compels a finding in favor of the appellant as a matter of law” or, put another
way, “whether the appellant’s evidence was (1) ‘uncontradicted and
unimpeached’ and (2) ‘of such a character and weight as to leave no room for
a judicial determination that it was insufficient to support a finding.’ ” (Ibid.;
In re Aurora P. (2015) 241 Cal.App.4th 1142, 1147; Los Angeles County Dept.
of Children & Family Services v. Superior Court (2013) 215 Cal.App.4th 962,




18     In Conservatorship of O.B., supra, 9 Cal.5th 989, the California
Supreme Court addressed a probate statute that required the trial court to
make findings by clear and convincing evidence. (Id. at p. 995.) In discussing
the standard of review on appeal, the Court disapproved of a number of cases
in which the courts had “described the clear and convincing standard
[imposed by various statutes] as disappearing on appeal” and clarified, “when
a heightened standard of proof applied before the trial court, an appropriate
adjustment must be made to appellate review for sufficiency of the evidence.”
(Id. at pp. 1010 & fn. 7, 1011.) As we have discussed, jurisdictional findings
under section 300 only require the court to make findings by a preponderance
of evidence, but section 361 requires the juvenile court to make findings by
clear and convincing evidence before removing a child from a parent’s care.

                                       32
966−967 (LA DCFS).)19 Still, reviewing the juvenile court’s dismissal of
count 2 for error as a matter of law “is but another formulation of the
substantial evidence standard.” (Sheila B., supra, 19 Cal.App.4th at p. 199;
LA DCFS, at p. 967 [“Nevertheless, courts in this situation have still
employed the test of whether there is substantial evidence that supports the
determination of the trier of fact.”].) But regardless of how the standard of
review is formulated, we conclude the juvenile court erred.
      The juvenile court found there was insufficient evidence to support the
allegations in count 2 that R.H. came within the court’s jurisdiction pursuant
to section 300, subdivision (b)(1). Relevant here, section 300, subdivision
(b)(1), requires proof by a preponderance of the evidence that: (1) “[t]he child
has suffered, or there is a substantial risk that the child will suffer, serious
physical harm”; (2) “as a result of”; and (3) the parent’s failure or inability to
adequately supervise or protect the child or inability to provide regular care
for the child “due to the parent’s . . . mental illness.” (See Joaquin C., supra,
15 Cal.App.5th at pp. 560–561.) Although the third element has at times
been cast in terms of neglect, section 300, subdivision (b)(1), “authorizes
dependency jurisdiction without a finding that a parent is at fault or


19      The Agency acknowledges that, under this line of cases, where the
Agency bears the burden of proof or the child assumes that burden, a
determination the burden of proof was not met is often reviewed as a matter
of law. However, it asserts we should review the dismissal of count 2 for an
abuse of discretion. The Agency argues that because the court found
jurisdiction under section 300, subdivision (a), and that Father was having a
psychotic episode when he physically abused R.H., this situation is “more
akin” to a scenario in which the juvenile court amends a petition to conform
to proof. The Agency provides no authority to support its position and, to the
contrary, “a juvenile court has no discretion to dismiss a dependency petition
if it concludes the moving party has met its evidentiary burden.” (Sheila B.,
supra, 19 Cal.App.4th at p. 199.)

                                        33
blameworthy for [his] failure or inability to supervise or protect [his] child.”
(In re R.T. (2017) 3 Cal.5th 622, 624; Joaquin C. at p. 561.)
      The Agency specifically alleged that R.H. “has suffered or there is a
substantial risk” that she will suffer serious physical harm due to Father’s
mental illness (italics added), based on the following facts:
      “On or about January 12, 2022, the father had a mental illness as
      evidenced by, but not limited to: the father engaged in delusional and
      paranoid thinking and struck the child in the face. Thereafter, the
      father was placed on a hold under Welfare & Institutions Code Section
      5150. Further, the father has a history of engaging in paranoid and
      delusional thinking and becoming violent as was evidenced on May 1,
      2019 when the father believed the mother was an impersonator and
      strangled and kicked the mother in the face while the child was
      present. The latter renders the father incapable of providing regular
      care for said child.”
Based on the juvenile court’s own factual findings, the Agency met its burden
of proving jurisdiction under section 300, subdivision (b)(1), by a
preponderance of the evidence.
      First, the juvenile court found not only that Father suffered a mental
illness on January 13, 2022, but that he had “a pattern” of similar psychotic
episodes going back “as far . . .back as 2017.” Second, the court found Father
struck R.H. because of his paranoid and delusional thinking during the
psychotic episode on January 13. Third, the court found (by clear and
convincing evidence when it sustained count 1) that Father’s conduct caused
serious physical harm to R.H. Each of those findings was amply supported
by substantial evidence.
      Father himself concedes he has had at least five psychotic episodes
since 2017 and that a doctor has previously diagnosed him with paranoid
personality disorder. The Oregon court confirmed that professional diagnosis
and noted Father has had at least four prior psychotic episodes dating back to
2017, in which he suffered similar delusions of believing Mother was living in
                                        34
his walls. During the May 2019 incident, Father violently strangled and
kicked Mother in the face in front of R.H. because he believed Mother was an
“impersonator.” And the juvenile court in this case expressly found those
prior psychotic episodes to be a “predicate of a [clear] pattern” of a mental
illness.
       The uncontroverted evidence established Father’s mental illness
continued to manifest in similar psychotic episodes in January 2022. Over
the course of three days leading up to his physical abuse of R.H. in January,
Father told Angel multiple times he believed Mother and her boyfriend were
living in his walls. He even had Angel sit in the room to listen to the voices
he was hearing in the walls. More troubling was that he told Angel he aimed
a gun at the wall but restrained himself from shooting, when he was at home
alone with a four year old child. It was not the first time that Father had
mentioned a weapon during his delusions of Mother living in the walls. In
the text messages he sent Mother, he threatened to harm her with a pickaxe,
“promis[ing]” Mother “it WILL be a death sentence.”
       The various accounts of Father’s continuing psychotic episodes by
numerous witnesses were further corroborated by Father’s own expert. Dr.
Murphy confirmed Father was suffering from a brief psychotic episode on
January 13, 2022. And he testified psychotic episodes of the type Father
experienced “can certainly recur” and could be triggered by drug use, alcohol
use, or other stressors.
       The juvenile court found “the police officer’s report to be a credible
report as to [Father’s] state of mind” during the incident on January 13. The
officers, who interacted and observed Father on January 13, concluded they
needed to place Father on a 5150 psychiatric hold and take R.H. into
temporary protective custody because Father’s delusions led him to slap R.H.


                                        35
in the face. Father told the police R.H. was a “ ‘look alike.’ ” He confirmed he
struck R.H. in the face because she was being too loud and “he knew it wasn’t
his daughter.” The report also noted R.H. had an unkempt appearance and
was running around the home, which was in a state of disarray, at
approximately 3:20 in the morning.
      Given this overwhelming evidence, from numerous witnesses and
sources, it is not surprising the juvenile court found Father’s denials were not
truthful. Instead, the court found Father physically abused R.H. during a
psychotic episode, which directly resulted in serious physical harm to R.H.
The fact that the police determined it was necessary to place Father on a
5150 hold and take R.H. into protective custody was also substantial evidence
Father was incapable of providing regular care for R.H. during the psychotic
episode.
      Because the juvenile court made factual findings consistent with the
statutory definition of section 300, subdivision (b)(1), and those findings were
supported by substantial evidence, the court erred as a matter of law in
dismissing count 2 of the petition. (See In re Christina T. (1986) 184
Cal.App.3d 630, 640 (Christina T.) [concluding the juvenile court erred as a
matter of law in dismissing a dependency petition despite making factual
findings sufficient to support jurisdiction]; LA DCFS, supra, 215 Cal.App.4th
at p. 970 [concluding the juvenile court erred by dismissing a section 300
petition where the evidence established the minor was at risk of abuse and
“the grounds specified by the juvenile court did not support its decision to
dismiss the petition”]; In re E.A. (2018) 24 Cal.App.5th 648, 663−664 [juvenile
court’s dismissal of petition despite making factual findings supporting
jurisdiction was clear error requiring reversal].) In other words, having
found the Agency proved the factual allegations in support of jurisdiction


                                       36
under section 300, subdivision (b)(1), the juvenile court did not have
discretion to dismiss count 2. (See Sheila B., supra, 19 Cal.App.4th at p. 199
[“a juvenile court has no discretion to dismiss a dependency petition if it
concludes the moving party has met its evidentiary burden”].)
      The juvenile court seems to have based its dismissal of count 2 on a
finding that there was not sufficient evidence that R.H. was “presently at risk
as a result of those [psychotic] episodes.” The court stated, “whether they’re
escalating or not, there isn’t sufficient evidence, so count 2 is dismissed.” Not
only was this an improper basis for the court to decline jurisdiction, but the
court had found R.H. was presently at risk because of Father’s psychotic
episodes. It found there “certainly [was] sufficient evidence to lead the court
to believe that [Father’s mental health] plays into the current risk as it
relates to excessive discipline or impulsive behavior that could lead to future
harm that requires monitoring by this court.” (Italics added.) Still, there is
no requirement in the law that mental illness be “escalating.” (See Christina
T., supra, 184 Cal.App.3d at p. 640 [juvenile court erred by believing it had to
make an additional finding not supported by law].)
      The juvenile court’s finding that Father had already caused serious
physical harm to R.H. as a result of a “pattern of mental health episodes” was
sufficient to establish jurisdiction. (See In re J.K., supra, 174 Cal.App.4th at
p. 1434 [“The language of section 300, subdivisions (a), (b) and (d) is clear.
All three subdivisions are satisfied by a showing that the minor has suffered
prior serious physical harm or abuse.”].) As the court in In re J.K. explained,
“the use of the disjunctive ‘or’ [in section 300, subdivision (b)(1)]
demonstrates that a showing of prior abuse and harm is sufficient, standing
alone, to establish dependency jurisdiction.” (Id. at p. 1435, fn. omitted.) A
showing that there is a substantial risk the child will suffer a future harm is


                                         37
relevant as an alternative basis for jurisdiction und section 300, subdivision
(b)(1). (Ibid.) It is also relevant to determine whether removal is warranted
under section 361. (Ibid.) But such a showing is not necessary to establish
jurisdiction where the conduct at issue has already resulted in serious
physical harm. (Ibid.) But whether Father’s episodes were “sporadic” or
“escalating,” the juvenile court had already concluded that R.H. had suffered
a serious physical harm as a result. Having done so, it was compelled to find
R.H. came within its jurisdiction under section 300, subdivision (b)(1).
      It is true, as courts have noted, that jurisdiction cannot be based on a
single episode of endangering conduct where there is no evidence the conduct
will reoccur. (See, In re J.N. (2010) 181 Cal.App.4th 1010, 1022−1027
[disagreeing with In re J.K. “to the extent it concludes that section 300,
subdivision (b), authorizes dependency jurisdiction based upon a single
incident resulting in physical harm absent current risk”]; Yolanda L., supra,
7 Cal.App.5th at p. 993 [relying on In re J.N.].) Those cases do not preclude
jurisdiction here. Father’s psychotic episodes in January 2022 were not an
isolated incident.
      The court in In re J.N. found a single occurrence of a parent driving
while intoxicated with the children in the car was not sufficient to establish
jurisdiction because there was no evidence the conduct would recur. (In re
J.N., supra, 181 Cal.App.4th at p. 1026.) The parents were remorseful, and
neither consumed alcohol regularly nor had a substance abuse problem.
(Ibid.; but see In re M.R. (2017) 8 Cal.App.5th 101, 107 [distinguishing In re
J.N. where parents continued to minimize the seriousness of the incident].)
By contrast, here, the juvenile court expressly found Father had a “pattern of
mental health episodes,” the most recent of which resulted in serious harm to




                                       38
R.H. (Italics added.) Dr. Murphy testified those episodes “can certainly
recur” and the cause had not yet been identified.
      Any deficiency in the evidence regarding the degree of that ongoing risk
was the direct result of Father’s own obfuscation. (See In re J.M. (2019) 40
Cal.App.5th 913, 921−923 [“a court errs when it dismisses a petition for lack
of sufficient evidence of current risk when the reason why such evidence is
lacking is because a parent [evaded the agency]”].) Father refused to release
his medical records from the hospital following the 5150 psychiatric hold,
which might have shed more light on Father’s mental state that evening.
They may have revealed whether Father had used methamphetamines, or
some other controlled substances, at the relevant time, which would provide
some understanding as to the potential cause of the psychotic episodes.
Father obscured the critical issue further by refusing to take a hair follicle
drug test until the juvenile court ordered him to do so at the contested
hearing on April 20, more than 3 months after the January 13 incident.
Father also refused to provide the Agency with information for a potential
key witness (“Laura”) and refused to participate in an independent
psychological evaluation, choosing instead to provide a report from his own
paid expert.
      Father now asserts, on appeal, that the Agency did not present
evidence in the form of a psychological expert that his psychotic episodes were
likely to reoccur. But as the court in In re J.M. explained, even where the
Agency alleges jurisdiction based solely on a substantial risk of future harm,
a parent cannot use the requirement that the Agency show a current risk of
harm at the time of the jurisdictional hearing “as a sword, rather than a
shield.” (In re J.M., supra, 40 Cal.App.5th at p. 921.) The requirement does
“not apply to frustrate dependency jurisdiction” where any lack of evidence is


                                       39
due to the parent’s own obfuscation. (Id. at p. 923.) Allowing a parent to
evade jurisdiction in this manner would only encourage parents to routinely
frustrate the Agency’s efforts to monitor the situation, and importantly, the
child’s safety. (Id. at pp. 921−923.) As counsel for R.H. argued below, Father
“has controlled the flow of information. He has not been up front with his
history.” Because Father prevented the Agency and the juvenile court from
identifying the cause of his psychotic episodes, there was no basis for the
court to conclude the conduct will not reoccur.
      Father asserts the existence of mental health issues is not sufficient, on
its own, to support jurisdiction. But this is not a case, like those that Father
relies upon, where there was no prior harm and no specifically identified risk
of future harm as a result of the parent’s mental illness. (See Joaquin C.,
supra, 15 Cal.App.5th at p. 564 [admission of mental illness and agreement
to seek treatment was not sufficient, without more, to establish jurisdiction];
In re Matthew S. (1996) 41 Cal.App.4th 1311, 1319 [Mother’s delusion that
child’s penis was mutilated was not sufficient to establish jurisdiction where
there was no evidence the child had suffered or was at substantial risk of
suffering serious harm as a result].) Jurisdiction is established where the
mental illness has already caused serious physical harm, or where the
evidence establishes a specific and substantial risk the child will suffer
serious harm in the future. (See In re Travis C. (2017) 13 Cal.App.5th 1219,
1226 [jurisdiction established where “Mother’s illness and her failure to
consistently treat it have already put [the children] into situations where
they were at a substantial risk of serious physical harm”]; In re A.F. (2016) 3
Cal.App.5th 283, 290 [evidence father was unable to care for the minor
during randomly occurring “ ‘ “drunk sleep mode” ’ ” episodes caused by his
poorly managed mental illness was sufficient to support jurisdiction].) Here,


                                       40
the juvenile court made express findings that Father had a pattern of mental
health episodes and that his conduct during one such episode resulted in
serious physical harm to R.H.
      For the reasons stated, we reverse the juvenile court’s jurisdictional
order and remand with instructions for the court to reinstate count 2.
                                        II.
 The Juvenile Court Should Consider Whether Its Placement Order Remains
   Adequate to Protect R.H. in Light of Its Erroneous Dismissal of Count 2
      R.H., joined by the Agency and Mother, asserts the measures the
juvenile court put in place are not adequate to protect R.H., and it should
have instead found removal was necessary under section 361, subdivision (c).
      Section 361 imposes restraints on the juvenile court’s authority to
remove a child from a parent’s physical custody. It provides that “[a]
dependent child shall not be taken from the physical custody of his or her
parents . . . unless the juvenile court finds clear and convincing evidence”
that “[t]here is or would be a substantial danger to the physical health,
safety, protection, or physical or emotional well-being of the minor if the
minor were returned home, and there are no reasonable means by which the
minor’s physical health can be protected without removing the minor from the
minor’s parent’s . . . physical custody.” (§ 361, subd. (c)(1), italics added; see
In re M.V. (2022) 78 Cal.App.5th 944, 958; In re A.E. (2014) 228 Cal.App.4th
820, 826; In re A.F., supra, 3 Cal.App.5th at p. 292.)
      “Only in a ‘narrow subset of cases⎯those [under section 300,
subdivision (e)] where a young child has been severely physically abused and
the parent was either the perpetrator of the abuse or unreasonably failed to
protect the child from the abuse’⎯is there a ‘rebuttable presumption that




                                        41
removal is necessary.’ ” (In re M.V., supra, 78 Cal.App.5th at p. 959, quoting
In re E.E. (2020) 49 Cal.App.5th 195, 218; see § 300, subd. (e).) In all other
cases, such as this one, “ ‘the general rule applies and the juvenile court must
find clear and convincing evidence to justify removal. (§ 361, subd. (c).)’ ” (In
re M.V., at p. 959, quoting In re E.E., at p. 218.) “ ‘ “The elevated burden of
proof for removal from the home . . . reflects the Legislature’s recognition of
the rights of parents to the care, custody and management of their children,
and further reflects an effort to keep children in their homes where it is safe

to do so.” ’ ” (In re M.V., at p. 959, italics added.)20 “ ‘ “By requiring clear
and convincing evidence of the risk of substantial harm to the child if
returned home and the lack of reasonable means short of removal to protect
the child’s safety, section 361, subdivision (c) demonstrates the ‘bias of the
controlling statute is on family preservation, not removal.’ ” ’ ” (Ibid.; see also
In re Kristen H. (1996) 46 Cal.App.4th 1635, 1656 [“The heavier burden of
proof at the dispositional stage of dependency proceedings is intended to
protect the fundamental right of a parent to retain custody of a child.”].)
      Here, the Agency had the burden of proving, by clear and convincing
evidence, that there would be a substantial danger to R.H. if she were



20    Although the general principles discussed in In re M.V. apply here to
the court’s removal decision, Father’s heavy reliance on the case overlooks
several significant points. The uncontroverted evidence in In re M.V.
established there was no safety risk to placing the children with their father,
and the only evidence of potential harm from the mother derived from
domestic violence between the parents. (In re M.V., supra, 78 Cal.App.5th at
pp. 961−963.) We concluded the juvenile court erred in its order removing
the children from the parents because it failed to comply with section 361,
subdivision (c)(1)(A), which required the court to remove mother as the
offending parent before removing the children from their home. (Id. at
pp. 963−965.) This case is not In re M.V.

                                         42
returned to Father’s care and there were no reasonable means to protect her
absent removal. (See § 361, subd. (c)(1); see In re M.V., supra, 78 Cal.App.5th
at p. 958.) The juvenile court concluded the Agency had not met that burden
and that there were reasonable means—the four conditions it put in place—
to protect R.H. without removing her from Father’s care.
      To find error under the governing standard of review and the statutory
presumption against removal, we must conclude there was no substantial
evidence to support the juvenile court’s finding the Agency had not met its
burden. (See In re I.W., supra, 180 Cal.App.4th at p. 1528; Sheila B., supra,
19 Cal.App.4th at p. 199.) We are required to “view the record in the light
most favorable to the prevailing party and give due deference to how the
[juvenile court] may have evaluated the credibility of witnesses, resolved
conflicts in the evidence, and drawn reasonable inferences from the
evidence.” (In re M.V., supra, 78 Cal.App.5th at p. 960.) We are not
permitted to reweigh the evidence or make our own credibility findings, and
may not disturb the juvenile court’s finding so long as “it is supported by
substantial evidence, even though substantial evidence to the contrary also
exists and the [juvenile] court might have reached a different result had it
believed other evidence.” (In re Dakota H. (2005) 132 Cal.App.4th 212, 228
(Dakota H.).) Although a different court may very well have made a different
ruling on the placement of R.H. based on the same evidence, we cannot say
there was no substantial evidence to support the order this juvenile court did
make. (See In re I.W., at p. 1528; In re M.V., at p. 959.)
      The juvenile court did explicitly consider the risks presented by
Father’s mental illness when making its dispositional findings under section
361, subdivision (c), even though it (erroneously) declined to take jurisdiction
under section 300, subdivision (b)(1). The court stated Father’s mental


                                       43
health did “play[ ] into the current risk as it relates to excessive discipline or
impulsive behavior that could lead to future harm that requires monitoring
by this court.” The court explained that it had “gone back and forth as to the
appropriate response” to that risk, and although it was concerned, it
determined it would not be “detrimental” to return R.H. to Father’s care
under specific conditions. Those included: (1) Father submit to a
psychological evaluation from a provider selected by the Agency; (2) Father
continue therapy until his current therapist submits an opinion to the court
that Father’s “mental health episodes or . . . possible discipline issue[s]” have
been addressed; (3) Father submit to drug testing including a hair follicle test
and ongoing random testing; and (4) Father make R.H. “available to the
Agency on demand for physical checks of her body for bruising.”
      The measures the juvenile court put in place were aimed at protecting
R.H. against the risks associated with Father’s mental illness, including any
psychotic episodes induced by substance abuse. However, it is unclear what
impact, if any, the court’s erroneous dismissal of count 2 may have had on the
court’s placement decision. As noted, the court did acknowledge the risk of
Father’s psychotic episodes, at least to some degree, and did put conditions in
place to mitigate those risks. But just before finding it would not be
“detrimental” to return R.H. to Father’s care, the court analogized this case
to one in which a child was returned to the mother “on a family maintenance
with severe injuries inflicted by a belt or something . . . where the mother
admitted those injuries.” The facts the court recited are similar to In re A.E.,
supra, 228 Cal.App.4th 820 and In re Jasmine G. (2000) 82 Cal.App.4th 282.
Neither of those cases involved a substantial risk of harm due to a parent’s
mental illness. Instead, each involved isolated instances of excessive corporal
punishment and the courts in each found removal was not necessary because


                                        44
the parents had expressed remorse and assured the court they would no
longer use physical means of punishment. (See In re A.E. at pp. 823-824,
826-827; Jasmine G., at p. 288.) These cases are not instructive here.
      It is apparent the juvenile court struggled with its decision. The court
admittedly stated it was “going out on a limb” with its placement order, but
that it would jump off that limb if anything caused the wind to shift in the
wrong direction. On remand, the juvenile court should consider whether, in
light of our opinion and reinstatement of count 2, its original placement order
remains adequate to protect R.H. given all of the protective issues that compel
dependency jurisdiction in this case. (See § 385 [“Any order made by the
court in the case of any person subject to its jurisdiction may at any time be
changed, modified, or set aside, as the judge deems meet and proper[.]”].)
And as in all juvenile dependency cases, time has not stood still during the
pendency of this appeal. R.H. has now been in Father’s care for
approximately three months under the supervision of the juvenile court. On
remand, the court must make its decision based on the facts existing at the
time of the further proceedings. It should determine if Father has been
complying with its previous orders, and whether additional conditions are
necessary to protect R.H.
                                DISPOSITION
      The juvenile court’s jurisdictional order is reversed. The matter is
remanded to the juvenile court with instructions for the juvenile court to
reinstate count 2 and to enter a new order finding jurisdiction pursuant to
section 300, subdivision (a) and subdivision (b)(1). The dispositional order is
affirmed. In light of our reinstatement of count 2 and any additional
information obtained during the pendency of this appeal, the juvenile court




                                      45
should also consider whether its dispositional order remains adequate to
protect R.H. and whether additional protective measures are necessary.



                                                                         DO, J.

WE CONCUR:



HALLER, Acting P. J.



IRION, J.




                                     46